Name: 95/57/EC: Council Decision of 6 March 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  Europe;  parliament;  personnel management and staff remuneration
 Date Published: 1995-03-10

 Avis juridique important|31995D005795/57/EC: Council Decision of 6 March 1995 appointing an alternate member of the Committee of the Regions Official Journal L 054 , 10/03/1995 P. 0030 - 0030COUNCIL DECISION of 6 March 1995 appointing an alternate member of the Committee of the Regions (95/57/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas a seat of an alternate member on the Committee has become vacant following the resignation of Dr JÃ ¼rgen Linde, which was brought to the Council's attention on 17 January 1995;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article Mrs Irmgard von Rottenburg is hereby appointed an alternate member of the Committee of the Regions in place of Dr JÃ ¼rgen Linde for the remainder of his term of office, which expires on 25 January 1998.Done at Brussels, 6 March 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No L 31, 4. 2. 1994, p. 29.